Citation Nr: 0926456	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from May 1983 to January 
1990.  The period of active duty from May 1983 to January 
1987 has been characterized as under conditions other than 
dishonorable.  Initially, the discharge for the period of 
active duty from January 1987 to January 1990 was 
characterized as under dishonorable conditions, resulting in 
a bar of VA benefits for that period.  However, subsequently, 
the character of discharge for this period of service was 
upgraded to general, under honorable conditions.  This 
upgraded discharge determination is binding on VA and as 
such, there is no bar to basic eligibility for VA benefits 
for any period of the Veteran's active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for PTSD to 
include a chronic acquired psychiatric disorder; a seizure 
disorder and spondylolisthesis at L-4 and L-5; these claims 
had been previously denied in an unappealed rating action of 
April 1999, which became final.

This case was previously before the Board in February 2006, 
at which time the Board determined that new and material 
evidence had been presented with which to reopen the claims 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, a seizure disorder and 
spondylolisthesis at L4-5.   The claims on the merits were 
remanded for additional development and due process matters. 

In January 2005, the Veteran had testified at a 
videoconference hearing before an Acting Veterans Law Judge 
(AVLJ).  A transcript of that hearing is associated with the 
claims folder.  Prior to rendering a decision the AVLJ who 
chaired the January 2005 hearing left the Board.  The Veteran 
was advised of this fact in October 2008 and of the 
opportunity to present testimony at a second Board hearing.  
In October 2008, he indicated that he wished to be scheduled 
for another Board hearing.

The case came before the Board for a second time in January 
2009 in order to schedule the Veteran for his requested 
videoconference hearing.  In May 2009, the Veteran testified 
at a video conference hearing over which the undersigned 
Veterans Law Judge (VLJ) presided.  A transcript of the 
hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently suffers from a seizure disorder that is related to 
his active duty service.

2.  The evidence on file does not include a current diagnosis 
of PTSD made in accordance with the provisions of the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

3.  The Veteran's alleged in-service stressors have not been 
verified and are not capable of verification due to lack of 
sufficient detail.

4.  A psychiatric disorder or psychosis was not diagnosed 
prior to or during active service, or for many years 
thereafter; nor is a currently diagnosed psychiatric disorder 
etiologically linked to the Veteran's period of service, or 
any incident therein.  

5.  A congenital defect identified as spondylosithesis of L-4 
on L-5 was identified in service, which was not subject to 
additional chronic disability as a result of a superimposed 
injury or disease.   

6.  Other than a congenital defect, no other low back 
disability was diagnosed during service or for many years 
thereafter; the most probative evidence indicates that the 
Veteran's current low back disability is not causally related 
to his active service or any incident therein, nor was any 
preexisting back disability aggravated during service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection a seizure 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2.  PTSD was neither incurred in nor aggravated by active 
military service; and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  Service connection for a psychiatric disorder, is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  

4.  A low back disability was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1111, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in June 2002 and August 2006.  
The letters addressed all required notice elements and were 
sent both prior and subsequent to the initial unfavorable 
decision issued by the agency of original jurisdiction (AOJ) 
in July 2002.  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  This notice was provided in a Supplemental 
Statement of the Case issued in July 2008.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, as the service connection claims 
on appeal are all being denied herein, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot and there is no prejudice in issuing a 
final decision as to these claims.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
and private treatment records pertinent to the years after 
service.  In addition, the Veteran has provided numerous 
statements and has twice presented testimony at Board 
hearings.

The evidence on file adequately addresses the threshold issue 
of current disability.  In November 2008, the Veteran's 
representative expressed specific concern regarding whether 
medical records from the VA facility in Monroe, Louisiana 
were obtained for the file.  A review of the claims folders 
reflects that records from this facility dated from 2002 to 
2005 have been obtained and associated with the file.  The 
Veteran's representative has not maintained that the record 
is inadequate in any way.  The Board has no obligation to 
request a medical examination or obtain a medical opinion 
when, as is the case here, there is no competent evidence 
that the Veteran's claimed conditions associated with his 
service, by virtue of incurrence or aggravation.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that).  
Therefore, it is not necessary to Remand the case to obtain a 
medical examination medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

The STRs include an enlistment examination report of February 
1983, which revealed no clinical abnormality of the spine and 
normal neurological and psychiatric evaluations.  The Veteran 
denied having back pain, epilepsy or fits, or nervous trouble 
of any sort.  In 1984, the Veteran had an alcohol related 
incident which resulted in a suspension.  In May 1985, the 
Veteran underwent evaluation for overseas assignment.  At 
that time, there was no indication of depression or anxiety 
and judgment was described as intact.  An assessment of 
marital problems, resolved, was made.  In September 1985, the 
Veteran reported having a several month history of low back 
pain, with no history of trauma.  X-ray films revealed 
bilateral spondylolysis of L-5 with at least Grade I 
subluxation of L5 on S1.  Low back pain and spondylolisthesis 
were assessed.  The Veteran was placed on a 3-week profile 
restricting lifting and aerobics.  In late September 1985, 
the Veteran was seen for a follow-up at which time muscle 
spasm was assessed.  When seen at the end of September 1985, 
it was noted that the Veteran had a 6-month history of back 
pain which had resolved.  It was specifically reported that 
there was no trauma history.  An impression of congenital 
spondylosithesis L-4 on L5, symptomatic recently, now 
asymptomatic, was made.  A note in that record indicated that 
the Veteran had a congenital defect which occurred prior to 
service and that if he had further symptoms this would 
require a PEB/MEB.  

The STRs indicate that the Veteran had another alcohol-
related incident in February 1986, at which time problem 
drinking was assessed and the Veteran was to enter an alcohol 
rehabilitation program.  In April 1987, the Veteran had 
another alcohol-related incident and alcohol abuse was 
diagnosed.  The Veteran was seen by the orthopedic clinic in 
May 1987 with complaints of numbness in the right leg while 
jogging and reports of a one 1/2 month history of this 
symptomatology.  The Veteran was placed on 5 days of bedrest 
and given physical therapy.  Grade II spondylolisthesis was 
diagnosed.  

In June 1987, the Veteran completed an alcohol rehabilitation 
program and a discharge report was prepared.  The June 1987 
report reflected that a final diagnosis of alcohol abuse, 
continuous, was made.  It was recommended that the Veteran be 
returned to duty with a normal psychiatric profile.  In 
December 1987, the Veteran was seen with complaints of 
feeling down due to an impending separation with his wife.  
Diagnoses of alcohol abuse and a mental problem were made.  
Post-separation, the Veteran was seen by mental health 
several times between January and April 1988, at which time 
the symptoms included depressed affect/mood, but the 
evaluation was otherwise within normal limits and no 
psychiatric disorder was diagnosed.  In April 1988, the 
assessments consisted of continued alcohol abuse and marital 
problems.  The Veteran had another alcohol related incident 
in April 1989.  In January 1990, the Veteran tested positive 
for cocaine and was ultimately discharged.  

Initially, for the period of service extending from January 
1987 to January 1990, the Veteran was discharged under other 
than honorable conditions.  In March 1992, the Veteran filed 
for an upgraded discharge.  In December 1993, the character 
of the Veteran's discharge for the period of service 
extending from January 1987 to January 1990 was upgraded to 
general, under honorable conditions.  However, an explanation 
indicates that the discharge was due to misconduct - drug 
abuse.

The file contains legal documents relating to a motor vehicle 
accident which occurred in July 1990, following which the 
Veteran alleged sustaining low back injuries.  

The Veteran was hospitalized for several days at a private 
hospital during June 1996.  He was admitted as a suicide 
precaution.  His complaints included stress, feeling 
overwhelmed, and depression.  There was no reference to 
service or any event therein in the report.  The Veteran did 
report having intrusive memories of disturbing childhood 
traumas.  The discharge diagnoses consisted of PTSD, atypical 
depression and nicotine dependence. 

In January 1997, the Veteran was seen by a private doctor; he 
reported having a long history of low back pain with 
worsening symptoms in recent years.  Physical examination 
revealed a defect at L4, possibly in the L5-S1 area.  X-ray 
films revealed obvious spondylolysis with spondylosis - Grade 
II to III.  The doctor explained that the anterior body of 
the vertebra had shown some remodeling changes and that it 
was clear the slippage had been current.

The file also contains a March 1997 medical statement of Dr. 
G., indicating that she had been following the Veteran for a 
history of temporal lobe seizures with "blackout spells," 
as well as for low back pain, secondary to spondylosis and 
spondylolysis.    

In a stressor statement provided by the Veteran in August 
1997, he reported that he was afraid to consult with mental 
health because he feared being discharged from service.  The 
Veteran reported that his (mental) condition caused him to 
have problems with his marriage and to attempt suicide while 
stationed in Germany, which he never reported.  

The file includes medical records from the VA medical center 
(VAMC) in Jackson, Mississippi, dated in 1997.  A screening 
questionnaire dated in August 1997 indicates that the Veteran 
reported that he slit his wrist during military service in 
Germany in 1987, it was noted that he bandaged this himself 
to stop bleeding.  The records included assessments of a 
seizure disorder, depression, anxiety disorder, and 
adjustment reaction with anxiety.   

In October 1998, Dr. W. provided a statement for the record 
indicating that the Veteran had undergone extensive spinal 
surgery in October 1998 and would require regular treatment 
thereafter.  

The file contains a medical statement of Dr. M. dated in 
February 1999, indicating that the Veteran required therapy 
with a licensed counselor to treat anxiety and coping issues.    

Also on file is an undated statement from Dr. B., a Board 
certified neurologist, received in March 1999.  The statement 
indicated that the Veteran had self-reported history of 
temporal lobe epilepsy.  The doctor indicated that recent 
neurological evaluation including EEGs had been unremarkable.  
It was noted that the Veteran was on Dilantin for treatment 
of his seizure disorder.  

In March 1999, the Veteran completed a PTSD questionnaire.  
His stressor was described as being afraid of some type of 
retaliation for being in pain if he complained, even though 
all of his symptoms were aggravated while in service and 
created many problems, as reportedly shown in his STRs.   

The file contains medical records dated in 2000 from the VAMC 
in Roseburg, Oregon reflecting that the Veteran was 
hospitalized there from mid-June 2000 to early July 2000.  An 
entry dated in June 2000 indicated that the Veteran had been 
accused of making a mail bomb threat in December 1999, and 
was in the process of dealing with those charges.  The 
Veteran reported a history of seizures, manifested by weird 
dreams, blackouts and mood swings, last occurring 6 months 
previously.  An assessment of rule out thought disorder was 
made.  Another entry dated in June 2000 indicated that the 
Veteran had fusion at L4-5, secondary to a work-related 
injury.  The discharge diagnoses included: bipolar disorder 
vs. schizoaffective disorder; marijuana use in remission; 
tobacco abuse, and status post back surgery in 1998; spinal 
fusion.  

The Veteran was treated as a domiciliary patient at the VAMC 
in White City, Oregon from July 2000 until May 2001.  He was 
admitted for relapse prevention and treatment of 
schizophrenia.  Diagnoses made during his stay included 
paranoid schizophrenia, PTSD, alcohol abuse, marijuana abuse 
and nicotine abuse.  In August 2000, he was evaluated by 
neurology and felt to have a questionable seizure disorder; 
however, the doctor felt that there was insufficient 
information to definitively diagnose epilepsy.  In late May 
2001, the Veteran decided to discharge and move in with his 
mother.

Records from the Social Security Administration (SSA) reflect 
that SSA disability benefits were granted effective from 
November 1999 in a decision issued in August 2002.  
Schizophrenia was identified as the primary diagnosis and 
adjustment disorder with anxiety was the secondary diagnosis; 
a personality disorder and residuals of a lumbar fusion were 
also listed as impairments.  The records reviewed by SSA 
included VA X-ray films dated in March 1997 which revealed 
lumbarization of the 5th sacral vertebra, as well as Grade I 
spondylolisthesis of L5 over S1 with spondylolysis at the 
same level.  Mild scoliosis to the right was also seen.   An 
entry dated in August 1997 indicates that the Veteran gave a 
history of childhood sexual trauma caused by being molested 
by his teenage sister.  In September 1998 a VA examiner 
concluded that the Veteran was not psychotic and did not have 
PTSD, but did have a personality disorder with histrionic and 
social traits. 

The SSA records also included several evaluations of the 
Veteran.  In April 2002, the Veteran underwent neurological 
evaluation.  The examiner noted that the Veteran had a 
history of diagnosed seizures since 1996, but had not had any 
seizures since 1999.  The examiner indicated that the 
seizures were definitely stable on Tegratol.  In May 2002, 
the Veteran underwent an evaluation by a private 
psychologist.  The report indicated that the Veteran had a 
long history of maladjustment since childhood with 
indications of sexual trauma and witnessing a sibling die.  
It was noted that the Veteran began to have clinical symptoms 
with apparent onset in 1983 during military service; the 
report indicated that in 1987, the Veteran attempted suicide 
by cutting his wrist after the failure of his first marriage.  
Paranoid schizophrenia, adjustment disorder with anxiety, and 
personality disorder were diagnosed.  In May 2002, the 
Veteran was also evaluated by an orthopedic surgeon.  The 
report indicated that the Veteran sustained a work related 
injury in 1998, which led to his lumbar spine surgery and 
inability to work since May 2000.  An impression of status 
post lumbar laminectomy and fusion with persistent back pain, 
but no major orthopedic impairment was made.  

In January 2005, the Veteran presented testimony at a video 
conference hearing held before a Board AVLJ, who is no longer 
with the Board.  The Veteran indicated that he suffered from 
back pain and a back injury prior to service as a result of 
cranking a motor boat.  He stated that during service, he 
injured his back in 1984 as a result of manual labor, digging 
pits while stationed in South Dakota and mentioned that this 
injury was diagnosed as spondylolisthesis.  The Veteran 
reported that his back was injured in a car accident in 1990 
and that in 1998, he underwent back surgery.  The Veteran 
testified that he first had blackouts as a child and 
indicated that blackouts only occurred in service when he had 
too much alcohol.  The Veteran indicated that he had no 
recent problems with seizures.  He indicated that he had been 
receiving psychiatric treatment from VA since about 1990.  

VA records dated from 2002 to 2005 include an evaluation 
conducted in December 2003, at which time it was noted that 
the Veteran was known to have paranoid schizophrenia, for 
which he was not taking medication.  The Veteran complained 
of occasional back pain.  The impressions included: a history 
of seizure disorder in the past with no recurrence for a long 
time, and a history of paranoid schizophrenia.  The Veteran 
underwent a psychiatry evaluation in July 2004.  A diagnosis 
of a history of a psychotic disorder in remission, was made, 
described as most likely drug-induced.  Rule out paranoid 
schizophrenia was also diagnosed.  When evaluated in March 
2005, chronic back pain, status post surgery, was diagnosed.  

In May 2009, the Veteran presented testimony at a video 
conference hearing held before the undersigned Board VLJ.  
The Veteran indicated that during service, his career field 
was in telecommunications.  He stated that he was an 
installation and maintenance specialist, also working with 
cable in ICBM missile fields.  He explained that his job 
entailed long strenuous hours spent bent over splicing 
together wires in a pit and also involved manual labor 
digging trenches for the cable.  The Veteran indicated that 
he experienced seizure-like symptoms during service, 
associated with alcohol use and noted that a seizure disorder 
had been diagnosed in 1996, but indicated that he no longer 
experienced seizures.  The Veteran also stated that he had a 
psychiatric disorder which had been recognized as being 
disabling by Social Security and which he believes began in 
service.  

At the hearing additional evidence was presented with a 
waiver.  This evidence was largely duplicative of evidence 
already on file and consisted of Social Security records, 
STRs and a copy of the November 2008 brief presented by the 
Veteran's representative.  

Legal Analysis- Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). 

Service connection for certain diseases, including arthritis 
and psychoses, may also be established on a presumptive basis 
by showing that the disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

	A.  Seizure Disorder

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a seizure 
disorder; i.e. a clinical disability of a condition primarily 
manifested by seizures has not been diagnosed at any time 
post-service.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code.  Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..."  Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability.  The 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to the 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007). 

It appears in the medical records that seizures were 
diagnosed and treated between approximately 1996 and 1999.  
However, by 2002, when the Veteran filed to reopen the 
service connection for seizures, the only reference to 
seizures was by history.  VA records include a 2003 
examination which notes a past history of a seizure disorder 
with no seizures for a long time.  In hearing testimony 
presented in 2009, the Veteran acknowledged that he no longer 
suffered from seizures.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have any diagnosed seizure disorder, Hickson 
element (1) therefore has not been met, and the Veteran's 
claim fails on this basis alone.  See Brammer, supra; see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that 
service connection may not be granted unless a current 
disability exists).

Accordingly, as there is no evidence of the currently claimed 
disability, the preponderance of the evidence is against the 
claim for a seizure disorder and service connection must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

	B.  Psychiatric Disorder to include PTSD

The Veteran has claimed entitlement to service connection for 
a psychiatric disorder to include PTSD.  

Service connection for PTSD in particular requires: (1) 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-
IV), (2) credible supporting evidence that the claimed in-
service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VBA Adjudication M21-1MR, 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994). If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The diagnostic criteria, including those related to 
stressors, set forth in the DSM-IV for mental disorders have 
been adopted by the VA. 38 C.F.R. § 4.125.  The DSM-IV 
provides two requirements to support a diagnosis of PTSD: (1) 
A person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others;" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror." 
DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).

The Veteran's STRs are entirely negative for a diagnosis of 
PTSD.  PTSD was diagnosed on several occasions between 1996 
and 2001.  However, from approximately 2002 forward, the 
record does not contain a diagnosis of 2002.  The law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because 
the evidence shows that the Veteran does not currently have a 
current diagnosis of PTSD made in accordance with the DSM-IV; 
service connection for this claimed disorder is not warranted 
upon this basis alone.

The Board also notes that even if a current DSM-IV diagnosis 
of PTSD was of record, service connection would nevertheless 
be unwarranted.  In this regard, the Board observes that the 
Veteran served from 1983 to 1990, with no wartime service and 
consequently, with no indications of engaging in combat with 
the enemy.  Hence, his own lay recitation of his alleged 
stressors is not acceptable to support a PTSD diagnosis.

In addition, he has provided not one report of a military-
related stressor which is capable of verification.  His 
general reports of stressful, dangerous or painful conditions 
during service are not sufficiently detailed to allow for 
verification.  In 1999, the Veteran described his stressor as 
being afraid of some type of retaliation if he complained.  
Again this is insufficiently detailed to even attempt 
verification. 

VA is not obligated to verify stressors that are too vague.  
Indeed, the claimant must provide, at a minimum, a stressor 
that can be documented, the location of where the incident 
occurred, the approximate date within 2 months, and the unit 
of assignment.  M21-1MR, Part IV.ii.1.D.14.d.  In this 
respect, the Veteran has not furnished specific stressor 
details such as names, dates and locations of any specific 
service-related stressor.  

The record does not contain a current DSM-IV diagnosis of 
PTSD, does not establish that the Veteran engaged in combat, 
and there has been insufficient information provided by the 
Veteran to warrant an attempt at verification of his reported 
stressors and hence they remain unverified.  As these 
essential elements of a service connection claim for PTSD 
have not been established, the Veteran's PTSD claim must be 
denied. In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
evidence as to that issue is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

With respect to the service connection claim for a 
psychiatric disorder other than PTSD, initially the Board 
must address whether a psychiatric disorder existed prior to 
service.  In this case, the file contains no clinical 
evidence of a diagnosis of a psychiatric condition made prior 
to service and the 1983 enlistment examination report 
indicates that psychiatric evaluation was normal.  Hence, the 
Board finds that as there is not clear and unmistakable 
evidence of a preexisting condition to rebut the presumption 
of sound condition, and accordingly, there is no basis upon 
which to afford service connection based on aggravation.  38 
U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(a).

The Veteran's STRs do not reflect that he had any psychiatric 
disorder was diagnosed in service.  While there is some 
indication that the Veteran had mental problems in service, 
these were linked with alcohol and drug abuse which was 
clearly documented in the STRs, and the break-up of his 
marriage.  

Moreover, there is no indication that the Veteran had a 
diagnosis of a psychosis manifested to a compensable degree 
during the first year following his separation from service.  
Clinical evidence reflects that a psychiatric disorder was 
not initially diagnosed until several years after the 
Veteran's discharge from service.  Accordingly, entitlement 
to service connection for a psychosis on a presumptive basis 
is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

The earliest post-service clinical indication of any 
psychiatric problems was in 1996 at which time the Veteran 
was hospitalized at a private facility as a suicide 
precaution.  At that time, his complaints included stress, 
feeling overwhelmed, and depression.  There was no reference 
to service or any event therein in the report.  The Veteran 
did report having intrusive memories of disturbing childhood 
trauma.  The discharge diagnoses consisted of PTSD, atypical 
depression and nicotine dependence; none of these diagnosed 
conditions were in any way etiologically related to service. 

Subsequently, in May 2002, the Veteran underwent an 
evaluation by a private psychologist in conjunction with 
receiving SSA benefits.  That examination report indicated 
that the Veteran had a long history of maladjustment since 
childhood with indications of sexual trauma and witnessing a 
sibling die.  It was noted that the Veteran began to have 
clinical symptoms with apparent onset in 1983 during military 
service; the report indicated that in 1987, the Veteran 
attempted suicide by cutting his wrist after the failure of 
his first marriage.  Paranoid schizophrenia, adjustment 
disorder with anxiety, and personality disorder were 
diagnosed.  VA records reflect that the Veteran underwent a 
psychiatry evaluation in July 2004.  A diagnosis of a history 
of a psychotic disorder in remission, was made, described as 
most likely drug-induced.  Rule out paranoid schizophrenia 
was also diagnosed.  

Essentially, since 2002, the Veteran's diagnosed conditions 
have included paranoid schizophrenia, adjustment disorder and 
personality disorder.  However, none of these conditions have 
been etiologically linked to the Veteran's period of service 
or any incident therein.  A requirement for a showing of such 
a relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a 
Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

To the extent that the 2002 private examination report 
indicates that the Veteran began to have clinical symptoms 
with apparent onset in 1983 during military service and that 
in 1987, the Veteran attempted suicide by cutting his wrist 
after the failure of his first marriage, it is clear that 
this commentary was based upon the Veteran's rendition of in-
service events which are unsubstantiated by the record.  As 
such this commentary, particularly to the extent that it 
might be interpreted as representing an opinion, is without 
factual foundation.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran).  

While a Veteran is generally considered competent to describe 
symptoms or an injury sustained in service, the credibility 
of the lay account provided by the Veteran is contradicted by 
STRs which contain positively no indication of any 
psychiatric-related clinical symptomatology in 1983 or of any 
suicide gesture in 1987.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  
It was not until 1997 that the Veteran initially reported 
attempting suicide in service, only after his service 
connection claim for a psychiatric disorder had already been 
denied numerous times.  In this case, the actual STRs are 
more reliable, in the Board's view, than the Veteran's 
unsupported self-interested assertions, made several years 
after his discharge from service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may 
affect the credibility of the evidence).  Accordingly, as 
2002 commentary/opinion provided by a private psychologist in 
2002 is not found to be based on an accurate factual 
predicate; it is therefore not probative and does not serve 
to support a grant of service connection.

As to the Veteran's substance abuse during and subsequent to 
service, the competent medical evidence of record clearly 
demonstrates that the Veteran willfully engaged in excessive 
alcohol use and illegal drug use during service and for 
thereafter.  The Veteran underwent a psychiatry evaluation in 
July 2004 at which time an assessment of a history of a 
psychotic disorder in remission, was made, described as most 
likely drug-induced.  Compensation cannot be paid if a 
disability is a result of a person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (2008).  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed, as in the instant 
case, after October 31, 1990, payment of compensation for a 
disability that is a result of a Veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1(m), 3.301(d) (2008).

The Board notes that in Allen v. Principi, 237 F.3d. 1368 
(Fed. Cir. 2001) the United States Court of Appeals for the 
Federal Circuit held that a Veteran can receive compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of a service-connected disability.  The 
Court made it clear that in order to grant service connection 
for alcohol or drug abuse secondary to a service-connected 
disability, there must be a causal relationship between the 
service connected disability and the alcohol or drug abuse.  
The Court stated "clear medical evidence establishing that 
the alcohol or drug abuse disability is indeed caused by a 
Veteran's primary service connected disability and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing" is needed.  Allen, 237 F.3d at 1377.

In this case, the Veteran is not currently in receipt of 
service connection for any disability.  The competent medical 
evidence in this case establishes that the Veteran's alcohol 
and drug abuse may have precipitated his subsequent diagnosis 
of a psychiatric disorder.  However, the evidence does not 
show that a service-connected psychiatric disorder caused his 
alcohol and drug abuse, nor has any competent medical 
examiner rendered an opinion indicating that the Veteran has 
a psychiatric disorder that is linked to any incident of 
active service.  As such, service connection for a 
psychiatric disorder is not warranted based on this theory of 
entitlement.

Inasmuch as it appears that the current diagnoses include a 
personality disorder, the Board observes that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation and, thus, are not disabilities for 
which service connection may be granted.  38 C.F.R. § 
3.303(c) (2008).  Service connection is not available for a 
personality disorder in service without competent medical 
evidence of a superimposed psychiatric disorder.  VAOPGCPREC 
82- 90; see also, Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 
C.F.R. §§ 4.9, 4.127.  Here, no such evidence has been 
presented and service connection is not warranted for a 
personality disorder.  

The Board has considered the Veteran's statements and 
testimony in support of his claim that he has a psychiatric 
disorder resulting from service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

For the reasons explained herein, the preponderance of the 
evidence is against the service connection claim for a 
psychiatric disorder and the appeal as to this claim must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has 
considered the doctrine of affording the benefit of any 
existing doubt with regard to the issue on appeal; however, 
as the preponderance of the evidence is against the claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the ultimate 
resolution of the claim on that basis.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102.  

	C.  Low Back Disorder

Initially, the Board observes that the Veteran's claim for a 
low back disorder is claimed on the basis of aggravation of a 
pre-existing disability.  

Regardless of the theory of entitlement, Hickson element (1), 
evidence of a current low back disorder is established.  In 
2002, an impression of status post lumbar laminectomy and 
fusion with persistent back pain was made based upon a 
private orthopedic examination.  In addition, it appears that 
since service, the Veteran has carried a diagnosis of 
spondylolisthesis of L4-5.  

The STRs reflected that the Veteran complained of low back 
pain in September 1985, which was ultimately assessed as a 
congenital defect identified as congenital spondylosithesis 
L-4 on L5.  By late September 1985, this condition was 
described as asymptomatic.  After September 1985, there was a 
notation of a flare-up of right leg pain in May 1987 which 
was attributed to and diagnosed as Grade II spondylosithesis 
L4-5.  Thereafter, there is no indication of any recurrence 
of low back problems or right leg symptomatology and no 
additional low back disorders were diagnosed.  It does not 
appear that any separation examination report is on file.  

The Board notes that congenital or developmental defects are 
not "diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  However, 
where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82- 90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).

The VA General Counsel's opinion indicated that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), may not be 
service-connected although service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90.

Medical evidence indicates that spondylolisthesis is "forward 
displacement of one vertebra over another . . . usually due 
to a developmental defect in the pars interarticularis."  
Dorland's Illustrated Medical Dictionary 1563 (28th ed. 1994) 
- (This definition is provided for clarification purposes 
only and is not being used in this decision as probative 
evidence for or against the claim).  It appears from the 
characterization of the condition made by doctors in service 
that the Veteran's spondylolisthesis is considered to be 
congenital defect.  

The evidence does not indicate that the defect was subject to 
a superimposed disease or injury during service that resulted 
in the currently claimed low back disability.  At the time 
that the Veteran complained of back symptoms in September 
1985, he specifically reported that he had not experienced 
any specific injury or trauma.  Even assuming the complaints 
of leg pain made in May 1987 were attributable to the 
congenital defect, again there was no indication of injury or 
trauma associated with complaints made at that time.  
Moreover, after May 1987, the STRs document no further back 
or leg symptomatology.  As such, service connection is not 
warranted for a congenital defect identified in service as 
spondylosithesis L4-5, as there is no evidence of chronic 
additional disability due to disease or injury superimposed 
upon such defect during service.  

In the alternative, the Board will also address the Veteran's 
contentions regarding aggravation of a preexisting low back 
disability.  The law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
Veteran's service entrance medical examination report is 
absent for the presence of a back disability.  Therefore, a 
presumption of a sound condition at service entrance 
initially attaches in this case and the burden is now on VA 
to rebut it.  See Crowe v. Brown, 7 Vet. App. 238 (1994); 38 
C.F.R. § 3.304.

In this case, the Board finds that the presumption of 
soundness has been rebutted by a diagnosis of congenital 
spondylolisthesis made as shown in the STRs dated in 
September 1985.  The Board finds that this characterization 
of the condition rises to the level needed to meet the 
standards of clear and unmistakable evidence of the pre-
service existence of a low back disability.

The Board further finds that the record in this case contains 
clear and unmistakable evidence that the Veteran's pre-
existing congenital back disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VAOPGCPREC 3-2003.  In this regard, although 
the Veteran complained of back pain during service in 
September 1985, the fact that the Veteran exhibited symptoms 
in service, in and of itself, is not sufficient to show that 
the underlying condition, as contrasted to the symptoms, 
worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  As previously 
discussed by late September 1985, the low back condition was 
described as asymptomatic.  In addition, in May 1987, the 
Veteran complained of symptomatology affecting the right leg 
only with no indication of back involvement; although this 
manifestation was nevertheless assessed as spondylolisthesis.  
However, thereafter and throughout the remainder of the 
Veteran's service extending until January 1990, there was no 
further documentation of any low back or right leg 
symptomatology.  


Significantly, the record contains no competent medical 
evidence or opinion to the effect that a pre-existing 
congenital back disorder identified as bilateral 
spondylolysis of L5 with at least Grade I subluxation of L5 
on S1 was chronically aggravated due to or as a result of 
service, or any incident therein.  To the extent that the 
Veteran has implicated hard physical labor as the cause of 
his in service-back symptomatology, the STRs clearly 
identified the only back disorder diagnosed during service as 
a congenital defect.  While the Veteran may well have 
performed manual labor during service which caused back pain, 
there is no indication in the STRs or otherwise that this 
labor either chronically aggravated the congenital condition, 
resulted in a superimposed injury resulting in chronic 
additional disability, or resulted in an injury or disability 
separate and independent from the congenital low back 
disorder diagnosed during service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  

Thus, on the basis of all the evidence of record pertaining 
to the manifestations of the Veteran's back disability prior 
to, during, and subsequent to service, the Board concludes 
that the evidence of record clearly and unmistakably shows 
that the underlying congenital low back disorder did not 
increase in severity during active service.  38 U.S.C.A. 
1153, (West 2006); 38 C.F.R. 3.306.  

To the extent that the Veteran's claim requires consideration 
of the theory of direct service incurrence, no probative 
and/or competent evidence has been presented which 
establishes that the Veteran's post-service low back problems 
are etiologically related to service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the Veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board observes that the Veteran's post-service history is 
significant in terms of explaining the etiology of his post-
service low back problems.  In July 1990, the 


Veteran was involved in a motor vehicle accident in which he 
alleged sustaining low back injuries.  In January 1997, the 
Veteran was seen by a private doctor; at which time he 
reported having a long history of low back pain with 
worsening symptoms in recent years.  Physical examination 
revealed a defect at L4, possibly at L5-S1.  X-ray films 
revealed spondylosis with spondlylolysis - Grade II to III.  
The doctor explained that the anterior body of the vertebra 
had shown some remodeling changes and opined that it was 
clear the slippage had been current.  Clinical records make 
reference to an industrial injury sustained in 1998, as a 
result of which the Veteran underwent spinal fusion surgery.  
VA records include a June 2000 entry indicating that the 
Veteran had fusion at L4-5, secondary to a work-related 
injury.  In May 2002, the Veteran was evaluated by an 
orthopedic surgeon in conjunction with his claim for SSA 
benefits, the report indicated that the Veteran sustained a 
work related injury in 1988, which led to his lumbar spine 
surgery and inability to work since May 2000.  Collectively, 
the aforementioned evidence in no way implicates congenital 
spondylolisthesis identified during service or any other 
incident of service, as the cause of the Veteran's post-
service low back problems.  

Turning to an analysis of whether service connection may also 
be established on the basis of a presumption, the Board finds 
that there was no evidence that arthritis manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Thus, service connection for a low back disability 
may not be presumed on this basis.  

In summary, for the reasons set forth above, the Board finds 
that service connection for a low back disability is not 
warranted.  To the extent that the Veteran contends that his 
current low back disability is related to his service, under 
any legal theory of entitlement, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As detailed above, as the Veteran's claimed low back 
disability was not shown to be incurred in or aggravated by 
service, entitlement to service connection for a low back 
disability is not warranted.  38 C.F.R. § 3.303, 3.307(a)(3), 
3.304(b), 3.306(a), 3.309(a).

	D.  Conclusion

With specific attention to the Veteran's contentions, the 
Board points out that it is true that the Veteran has not 
worked for many years and that a decision of a (SSA) 
Administrative Law Judge (ALJ) awarded the Veteran SSA 
disability benefits based on impairment attributable to his 
seizure, back and psychiatric disabilities, found to 
collectively render the Veteran unemployable.  However, the 
Board finds that the SSA determination is not dispositive as 
to the specific issues in this case.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by 
the findings of disability and/or unemployability made by 
other agencies, including SSA).  For purposes of establishing 
service connection under VA laws and regulations, as 
explained herein, the Veteran did not establish that he 
currently suffers from seizures.  Moreover, the Veteran did 
not establish in conjunction with any of his claimed 
conditions that these were incurred in, or as applicable, 
aggravated by service.  While carefully considered by the 
Board, the SSA determination, in and of itself, does not 
establish these required elements, nor as explained herein, 
did any of the documents and records supporting that 
decision.   


ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder 
to include PTSD, is denied.

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


